DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/22/20 has been entered.
 
Drawings
The drawings filed on 10/14/16 are accepted.

Examiner’s Note - 35 USC § 101
As previously discussed, claims 21-40 qualify as eligible subject matter under 35 U.S.C. 101 because the claims are not directed to a judicial exception. With respect to step 2A, prong two, the limitations, in combination, are directed to improving images for a seismic survey method by mitigating missing or faulty data. As such, the limitations are indicative of integration into a practical application.
Therefore, the claims qualify as eligible subject matter under 35 U.S.C. 101.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claims 21 and 30 have been amended to include the limitation, “wherein each of the pairwise Hankel tensors is formed to have two orders corresponding to each spatial dimension of the originally collected frequency slices.” The examiner could not find support for this limitation in the specification, particularly corresponding to each spatial dimension of the originally collected frequency slices …” (emphasis mine). The examiner is trying to ascertain what it means for the two orders to “correspond” to each spatial dimension. The applicant is requested to show where this limitation is supported in the specification. All other claims depend on independent claims 21 and 30 and are also rejected as a result of their dependency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to independent claims 21 and 30, the amended limitation, “wherein each of the pairwise Hankel tensors is formed to have two orders corresponding to each spatial dimension of the originally collected frequency slices” has been added to the end of the claims. This does not make sense, as the limitations that precede the amended limitation are steps in a method, and it is not clear how the amended limitation works with the other steps of the method. If the added limitation is merely meant to be a modifying clause, rather than a method step, which method step is it modifying? Is it 
Also, this amended limitation is considered a more narrow variation of the limitation, “said pairwise Hankel tensors being formed such that, for each spatial dimension of the first number of spatial dimensions, two orders of said tensors result” that appeared in dependent claims 22 and 31. However, that limitation was part of a method sequence, including the step of, “converting each of said seismic traces …” The examiner wonders if the limitation is still enabled if it is removed from the context of the dependent claims and pasted into a different part of the method flow in the independent claim. 

Examiner’s Note - Allowable Subject Matter
The addition of the limitation, “wherein each of the pairwise Hankel tensors is formed to have two orders corresponding to each spatial dimension of the originally collected frequency slices” might render the claims allowable. However, the examiner has many questions that need to be resolved before the claims can be allowed. On its face, the cited art does not teach this new, amended limitation. In the examiner’s opinion, this limitation is more narrow and substantial than the variation of the limitation that was previously in dependent claims 22 and 31. The claim now states that the two orders “correspond” to each spatial dimension of the originally collected frequency slices. The examiner is trying to ascertain what it means for the two orders to correspond to each spatial dimension. As discussed in the 112(a) rejection above, the examiner requests the applicant show where this limitation is supported, so the 

Response to Arguments
Applicant’s arguments with respect to claim(s) 21-40 have been considered but are moot in view of the new 112 rejections necessitated by the applicant’s amendments to the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD S LIANG whose telephone number is (571)272-2148.  The examiner can normally be reached on M-F 10:00 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLENE VAZQUEZ can be reached on (571)272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LEONARD S LIANG/Examiner, Art Unit 2862                                                                                                                                                                                                        02/13/21